WICKER, Judge,
concurring in part and dissenting in part.
I agree with the majority that Ortiz’s conviction and twenty year jail sentence should be affirmed. However, I feel that the setting of the fine by this Court at $15,000.00 is improper. While the statutory limit that the trial judge could impose was $15,000.00 pursuant to LSA-R.S. 40:967(B)(1), I feel that if the correction of the sentence imposed involves exercise of discretion, I believe that the trial court should perform that function. State v. Fraser, 484 So.2d 122, 124 (La.1986); State v. Hardan, 501 So.2d 848 (La.App. 5th Cir.1987).
Although the Fraser and Hardan cases involve illegally lenient sentences, it would appear to me that the principle of the exercise of sentencing discretion by the trial judge would be the same. I, therefore, would remand the case to the trial judge for the setting of the fine.